Exhibit 10(a)


EXECUTION COPY




cbslogo.jpg [cbslogo.jpg]
51 West 52nd Street
New York, NY 10019








Anthony G. Ambrosio
c/o CBS Corporation
51 W. 52nd Street
New York, NY 10019




Dear Tony:
as of September 29, 2016



CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions (the “Agreement”):
1.     Term. The term of your employment under this Agreement shall commence on
September 29, 2016 (the “Effective Date”) and, unless earlier terminated under
this Agreement, shall expire on September 28, 2020 (the “Expiration Date”). The
period from the Effective Date through the Expiration Date is referred to herein
as the “Term” notwithstanding any earlier termination of your employment for any
reason.
2.    Duties. You will serve as the Senior Executive Vice President, Chief
Administrative Officer and Chief Human Resources Officer and agree to perform
all duties reasonable and consistent with that office. You will report to the
Chairman of the Board, President and Chief Executive Officer of CBS (the “CEO”)
and you will be the most senior executive responsible for Human Resources and
for Administration. Your Human Resources responsibilities shall encompass all
elements of global Human Resources including administrative oversight of the
Labor Relations function. Your Administration responsibilities shall include,
without limitation, Corporate Real Estate, Facilities Management and Corporate
Services, Corporate Security, Strategic Sourcing (including Travel), Corporate
Planning activities, Corporate Philanthropy (including CBS Cares PSA inventory)
and corporate social responsibility activities. Your responsibilities will also
include the management oversight of EcoMedia, a division of CBS Corporation.
Your principal place of employment will be CBS’s executive offices in the New
York and Los Angeles metropolitan areas; provided, however, that you will be
required to render services elsewhere upon request for business reasons.





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 2






3.    Base Compensation.
(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) per annum, less
applicable deductions and withholding taxes, in accordance with CBS’s payroll
practices as they may exist from time to time. During the term of this
Agreement, your salary may be increased, and such increase, if any, shall be
made at a time, and in an amount, that CBS shall determine in its sole
discretion.
(b)    Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with CBS under this Agreement,
determined and payable as follows:
(i)    Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.
(ii)    Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 125% of your Salary in effect
on November 1st of the calendar year or the last day of your employment, if
earlier.
(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.
(iv)    If, prior to the last day of a calendar year and during the Employment
Term, your employment with CBS terminates under circumstances described in
paragraph 7(b)(i) or 7(c)(i), you shall be eligible to receive a prorated Bonus,
in which case such prorated Bonus will be determined in accordance with the
guidelines of the STIP and payable in accordance with paragraph 3(b)(iii). Any
prorated Bonus shall be payable, less any applicable deductions and withholding
taxes, between January 1st and March 15th of the following calendar year.
(v)    In the event that your employment with CBS and its subsidiaries
terminates (other than for Cause) following the expiration of the Term, you will
receive a Bonus for the calendar year in which the employment Term ends, such
Bonus to be determined based on actual performance and consistent with senior
executive officers who remain employed with CBS, and then prorated based on the
number of calendar days of such year elapsed through





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 3






the date on which the Term ends. Any prorated Bonus shall be payable, less any
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year.
(c)    Long-Term Incentive Compensation. Beginning with calendar year 2017, you
shall be eligible to receive annual grants of long-term incentive compensation
under the CBS Corporation 2009 Long-Term Incentive Plan (or any successor plan
thereto) (the “LTIP”), as may be amended from time to time without notice in the
discretion of CBS. You shall have a target long-term incentive value equal to
One Hundred Eighty-Five percent (185%) of your Base Salary. The precise amount,
form (including equity and equity-based awards, which for purposes of this
Agreement are collectively referred to as “equity awards”) and timing of any
such long-term incentive award, if any, shall be determined in the discretion of
the Compensation Committee of the CBS Board of Directors (the “Committee”).
4.    Benefits. You shall participate in all CBS vacation, medical, dental, life
insurance, long-term disability insurance, retirement, long-term incentive and
other benefit plans and programs applicable generally to other senior executives
of CBS and its subsidiaries as CBS may have or establish from time to time and
in which you would be entitled to participate under the terms of the plans. This
provision shall not be construed to either require CBS to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement.
5.    Business Expenses. During your employment under this Agreement, CBS shall
reimburse you for such reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to CBS executives at
comparable levels. Such travel and other expenses shall be reimbursed by CBS as
soon as practicable in accordance with CBS’s established guidelines, as may be
amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 4






consent of CBS; provided, however, that this provision shall not prevent you
from investing as less than a one (1%) percent stockholder in the securities of
any company listed on a national securities exchange or quoted on an automated
quotation system. The Non-Compete Period shall cover the period during your
employment with CBS and shall continue following the termination of your
employment for any reason, other than the expiration of the Term, for the
greater of: (i) twelve (12) months; or (ii) for so long as (A) any payments are
due to you pursuant to paragraph 7(b), 7(c), 7(f) or 7(k) of this Agreement or
(B) Outstanding Awards continue to vest during the Extended Vesting Period
pursuant to paragraph 7(g), unless you request and CBS accepts a written request
pursuant to paragraph 6(j) of this Agreement.
(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of CBS, or disclose to any third party, any information relating to
CBS, or any of CBS’s affiliated companies which is non-public, confidential or
proprietary to CBS or any of CBS’s affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of your duties
under this Agreement consistent with CBS’s policies); and (ii) you will comply
with any and all confidentiality obligations of CBS to a third party, whether
arising under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you. For purposes of this paragraph 6(b),
the term “third party” shall be defined to mean any person other than CBS and
its subsidiaries or any of their respective directors and senior officers.
Notwithstanding the foregoing, your obligation to protect confidential and
proprietary information shall not prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from CBS. Additionally, you hereby are notified
that the immunity provisions in Section 1833 of title 18 of the United States
Code provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (i) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (ii) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or
(iii) to your attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 5






long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.
(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b), 7(c), 7(f) or 7(k) of this Agreement, you shall
not, directly or indirectly:
(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of CBS
or any of CBS’s affiliated companies with any customer, employee, consultant or
supplier.
(d)    CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Executive Vice
President, General Counsel, CBS Corporation or his designee as your
attorney-in-fact with the power to execute such documents on your behalf. To the
extent you have any rights in the results and proceeds of your services under
this Agreement that cannot be assigned as described above, you unconditionally
and irrevocably waive the enforcement of such rights. This paragraph 6(d) is
subject to, and does not limit, restrict, or constitute a waiver by CBS of





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 6






any ownership rights to which CBS may be entitled by operation of law by virtue
of being your employer.
(e)    Litigation.
(i)    You agree that during the Term and for twelve (12) months thereafter or,
if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.
(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses. Reimbursement shall be made within 60 calendar
days following the date on which CBS receives appropriate documentation with
respect to such expenses, but in no event will payment be made later than
December 31 of the calendar year following the calendar year in which you incur
the related expenses.
(iii)    You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 7






legal process the approval of the Executive Vice President and General Counsel,
CBS Corporation.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following: (i)
all amounts you may owe to CBS, or any of CBS’s affiliated companies at the time
of or subsequent to the termination of your employment with CBS; and (ii) the
value of the CBS property which you retain in your possession after the
termination of your employment with CBS. In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent. Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you that constitute “deferred compensation”
within the meaning of Internal Revenue Code Section 409A (“Code Section 409A”).
(h)    Non-Disparagement. Both parties agree that, during the Term and for a
period of one year thereafter, that neither you nor CBS shall, in any
communications with the press or other media or any customer, client or supplier
of CBS or any of CBS’s affiliated companies, criticize, ridicule or make any
statement which disparages or is derogatory of you or CBS or any of CBS’s
affiliated companies, or any of their respective directors or senior officers.
(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraphs, in addition to any other remedies available to CBS.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 8






Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause or
you resign with Good Reason; (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraphs 7(b)(ii)(A) through (D),
paragraphs 7(c)(ii)(A) through (D), paragraphs 7(f)(ii) through 7(f)(iii)(A) or
paragraphs 7(k)(ii)(A), (B), (C), (D) through (F), or continued vesting of
Outstanding Awards during the Extended Vesting Period under paragraph 7(g), as
applicable; and (z) CBS notifies you that it has, in its discretion, accepted
your request. You and CBS agree that the restrictions and remedies contained in
paragraphs 6(a) through (i) are reasonable and that it is your intention and the
intention of CBS that such restrictions and remedies shall be enforceable to the
fullest extent permissible by law. If a court of competent jurisdiction shall
find that any such restriction or remedy is unenforceable but would be
enforceable if some part were deleted or the period or area of application
reduced, then such restriction or remedy shall apply with the modification
necessary to make it enforceable. You acknowledge that CBS conducts its business
operations around the world and has invested considerable time and effort to
develop the international brand and goodwill associated with the “CBS” name. To
that end, you further acknowledge that the obligations set forth in this
paragraph 6 are by necessity international in scope and necessary to protect the
international operations and goodwill of CBS and its affiliated companies.
7.    Termination of Employment.
(a)    Termination for Cause.
(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause. For purposes of this Agreement, “Cause” shall mean: (A) embezzlement,
fraud or other conduct which would constitute a felony or a misdemeanor
involving fraud or perjury; (B) willful unauthorized disclosure of material
Confidential Information; (C) your failure to obey a material lawful directive
that is appropriate to your position from the CEO; (D) your failure to comply
with the written policies of CBS, including the CBS Business Conduct Statement
or successor conduct statement as they apply from time to time; (E) your
material breach of this Agreement (including any representations herein); (F)
your failure (except in the event of your Disability) or refusal to
substantially perform your material obligations under this Agreement; (G) your
terminating your employment without Good Reason (as defined below) other than
for death or Disability pursuant to paragraph 7(e) (it being understood that
your terminating your employment during the Term without Good Reason prior to
the end of the Term shall constitute Cause); (H) willful failure to cooperate
with a bona fide internal investigation or investigation by regulatory or law
enforcement authorities or the destruction or failure to preserve documents or
other material reasonably likely to be relevant to such an investigation, or the





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 9






inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (I) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring you to public disrepute, scandal or ridicule or reflect unfavorably upon
any of CBS’s businesses or those who conduct business with CBS and its
affiliated entities.
Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A) or (B) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure. Except for conduct described
in clause (A) or (B) or any other conduct, failure, breach or refusal which, by
its nature, CBS determines cannot reasonably be expected to be cured, you shall
have ten (10) business days from the giving of such notice within which to cure
any failure, breach or refusal under clause (C), (D), (E), (F), (H) or (I) of
this paragraph 7(a)(i); provided, however, that if CBS reasonably expects
irreparable injury from a delay of ten (10) business days, CBS may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.
(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except to the extent required by applicable law.
(b)    Termination without Cause.
(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.
(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(j) hereunder, the following payments and benefits:
(A)    Salary:  a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 10






3(a), payable in accordance with CBS’s then effective payroll practices (your
“Regular Payroll Amount”) as follows:
(I)    beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Section 401(a)(17) of the Internal Revenue Code
(the “Code”) for the calendar year in which your termination occurs, which is
$510,000 for 2013); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the
second calendar year following your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 11






(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(b)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.
(B)    Bonus:  an additional severance amount equal to 1.5 times your “Severance
Bonus”, which for purposes of this Agreement is defined as your Target Bonus in
effect on the date of your termination (ignoring any reduction in your Target
Bonus prior to such date that constituted Good Reason), determined and paid as
follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(b)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(b)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death. Each payment pursuant
to this paragraph 7(b)(ii)(B)(I) shall be regarded as a separate payment and not
one of a series of payments for purposes of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th month
anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 12






your employment terminates that occur on or before the 18th Month Anniversary;
and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term or if
such continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced to the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 13






benefits determined on an after-tax basis (to the extent such benefit was
non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All stock options awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest after the eighteen-month period following your termination date and on or
before the third anniversary of the termination date, shall continue to vest in
accordance with their established vesting schedule until all such stock options
are fully vested and exercisable, and such stock options shall continue to be
exercisable until their expiration date.
(IV)    All restricted share unit (“RSU”) awards and other equity awards (or
portions thereof) that would otherwise vest on or before the end of an eighteen
(18) month period following the termination date (the “Accelerated Share
Awards”) shall accelerate and vest immediately on the Release Effective Date and
be settled within ten (10) business days thereafter; provided, however, that
with respect to Accelerated Share Awards that remain subject to
performance-based vesting





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 14






conditions on your termination date, in the event and limited to the extent that
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such Accelerated Share Award under
Internal Revenue Code Section 162(m) (“Code Section 162(m)”), such Accelerated
Share Award shall vest if and to the extent the Committee certifies that a level
of the performance goal relating to such Accelerated Share Award has been met,
or, if later, the Release Effective Date, and shall be settled within ten (10)
business days thereafter; provided, further, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such Accelerated Share
Award, such Accelerated Share Award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, further, that to the extent any RSU awards
and other equity awards other than stock options and stock appreciation rights
(or portions thereof) granted prior to the Effective Date constitute “deferred
compensation” within the meaning of Code Section 409A, then, subject to the
requirement that settlement of such awards be delayed until the Permissible
Payment Date, such awards shall immediately vest on the Release Effective Date,
but settlement of such awards shall occur in accordance with the established
vesting and settlement schedule for such awards as though their vesting were not
accelerated pursuant to this clause (E)(IV).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 15






you from any source other than as a result of your self-employment, including,
without limitation, salary, sign-on or annual bonus compensation, consulting
fees, and commission payments; provided, however, that mitigation shall not be
required, and no reduction for other compensation shall be made, for earnings
for services provided during the first twelve (12) months after the termination
of your employment. You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment. The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(b)(ii) of this Agreement).
(c)    Resignation with Good Reason.
(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after the occurrence of the event constituting Good
Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) a material reduction in (1)
your position, titles, offices, reporting relationships, authorities, duties or
responsibilities from those in effect immediately prior to such reduction,
including any such reduction effected through any arrangement involving the
sharing of your position, titles, offices, reporting relationships, authorities,
duties or responsibilities, or any such reduction which would remove positions,
titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to an executive of a public company
comparable to CBS or (2) your base Salary or target compensation in effect
immediately prior to such reduction, including your annual Target Bonus or long
term incentive targets (for the avoidance of doubt, a material reduction shall
include and be deemed to have occurred with respect to clause (A)(1) above if
either (x) you cease to be the most senior executive responsible for human
resources and administration of CBS (provided that no cessation will be deemed
to have occurred if CBS has an ultimate parent company that is a public company
and you are the most senior executive responsible for human resources





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 16






and administration of the ultimate public parent company) or (y) neither CBS nor
its ultimate parent company (if any) is a public company); (B) the assignment to
you of duties or responsibilities that are materially inconsistent with your
position, titles, offices or reporting relationships as they exist on the
Effective Date or that materially impair your ability to function as Senior
Executive Vice President, Chief Administrative Officer and Chief Human Resources
Officer of CBS; or (C) the material breach by CBS of any of its obligations
under this Agreement; or (D) the requirement that you relocate outside of the
metropolitan area in which you currently are employed to any metropolitan area
other than Los Angeles. CBS shall have thirty (30) days from the receipt of your
notice within which to cure and, in the event of such cure, your notice shall be
of no further force or effect. If no cure is effected, your resignation will be
effective as of the date specified in your written notice to CBS or such earlier
effective date set by CBS following receipt of your notice.
(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(j)
hereunder, the following payments and benefits:
(A)    Salary: a severance amount equal to eighteen (18) months of your Regular
Payroll Amount, payable as follows:
(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $510,000 for 2013); provided, however,
that in no event shall payment be made to you pursuant to this paragraph
7(c)(ii)(A)(II) later than December 31st of the second calendar year following
your termination of employment; and





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 17






(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(c)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.


(B)    Bonus: an additional severance amount equal to 1.5 times your Severance
Bonus, determined and paid as follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death. Each payment pursuant
to this paragraph 7(c)(ii)(B)(I) shall be





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 18






regarded as a separate payment and not one of a series of payments for purposes
of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th Month
Anniversary occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term or if
such continuation would violate Code Section 105(h), CBS shall provide you with





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 19






economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced to the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All stock options awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest after the eighteen-month period following your termination date and on or
before the third anniversary of the termination date, shall continue to vest in
accordance with their established vesting schedule until all such stock options
are fully vested and exercisable, and such





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 20






stock options shall continue to be exercisable until their expiration date.
(IV)    All Accelerated Share Awards shall accelerate and vest immediately on
the Release Effective Date and be settled within ten (10) business days
thereafter; provided, however, that with respect to Accelerated Share Awards
that remain subject to performance-based vesting conditions on your termination
date, in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such Accelerated Share Award under Code Section 162(m),
such Accelerated Share Award shall vest to the extent the Committee certifies
that the performance goal relating to such Accelerated Share Award has been met,
or, if later, the Release Effective Date, and shall be settled within ten (10)
business days thereafter; provided, further, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such Accelerated Share
Award, such Accelerated Share Award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, further, that to the extent any RSU awards
and other equity awards other than stock options and stock appreciation rights
(or portions thereof) granted prior to the Effective Date constitute “deferred
compensation” within the meaning of Code Section 409A, then, subject to the
requirement that settlement of such awards be delayed until the Permissible
Payment Date, such awards shall immediately vest on the Release Effective Date,
but settlement of such awards shall occur in accordance with the established
vesting and settlement schedule for such awards as though their vesting were not
accelerated pursuant to this clause (E)(IV).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 21






constitutes “deferred compensation” within the meaning of Code Section 409A,
such portion shall instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source
other than as a result of your self-employment, including, without limitation,
salary, sign-on or annual bonus compensation, consulting fees, and commission
payments; provided, however, that mitigation shall not be required, and no
reduction for other compensation shall be made, for earnings for services
provided during the first twelve (12) months after the termination of your
employment. You agree to advise CBS immediately and in writing of any employment
for which you are receiving such payments and to provide documentation as
requested by CBS with respect to such employment. The payments provided for in
paragraph 7(c)(ii) are in lieu of any other severance or income continuation or
protection under any CBS plan, program or agreement that may now or hereafter
exist (unless the terms of such plan, program or agreement expressly state that
the payments and benefits payable thereunder are intended to be in addition to
the type of payments and benefits described in paragraph 7(c)(ii) of this
Agreement).
(d)    Death.
(i)    Your employment with CBS shall terminate automatically upon your death.
(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year. In addition, (A) all awards of stock options and stock appreciation rights
that have not vested and become exercisable on the date of such termination
shall accelerate and vest immediately, and shall continue to be exercisable by
your beneficiary or estate until the greater of two years following your date of





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 22






death or the period provided in accordance with the terms of the grant, provided
that in no event shall the exercise period of such awards extend beyond their
expiration date; (B) all awards of stock options and stock appreciation rights
that have previously vested and become exercisable by the date of your death
shall remain exercisable by your beneficiary or estate until the greater of two
years following your date of death or the period provided in accordance with the
terms of the grant, provided that in no event shall the exercise period of such
awards extend beyond their expiration date; (C) all awards of RSUs and other
equity awards that remain subject only to time-based vesting conditions on the
date of your death shall immediately vest and be settled within ten (10)
business days thereafter; and (D) all awards of RSUs and other equity awards
that remain subject to performance-based vesting conditions on the date of your
death shall vest if and to the extent the Committee certifies that a level of
the performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter; provided, further, that to the extent
any RSU awards and other equity awards other than stock options and stock
appreciation rights (or portions thereof) granted prior to the Effective Date
constitute “deferred compensation” within the meaning of Code Section 409A,
then, subject to the requirement that settlement of such awards be delayed until
the Permissible Payment Date), such awards shall immediately vest but settlement
of such awards shall occur in accordance with the established vesting and
settlement schedule for such awards as though their vesting were not accelerated
pursuant to this paragraph 7(d)(ii).
(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term under circumstances described in
paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts or benefits
described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable, that you would have received had you continued
to live, all such amounts and benefits shall be paid, less applicable deductions
and withholding taxes to your beneficiary (or, if no beneficiary has been
designated, to your estate) in accordance with the applicable payment schedule
set forth in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable.
(e)    Disability.
(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 23






or, if you do not become eligible to receive benefits under CBS’s LTD program,
you have not returned to work by the six (6) month anniversary of your
Disability onset date.
(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits. Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).
(iii)    Bonus compensation under paragraph 7(e)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).
(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP), (i) all awards of stock options and stock appreciation rights that have
not vested and become exercisable on your termination date shall accelerate and
vest immediately, and shall continue to be exercisable until the greater of
three years following the termination date or the period provided in accordance
with the terms of the grant, provided that in no event shall the





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 24






exercise period of such awards extend beyond their expiration date; (ii) all
awards of stock options and stock appreciation rights that have previously
vested and become exercisable by your termination date shall remain exercisable
until the greater of three years following the termination date or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(iii) all awards of RSUs and other equity awards that remain subject only to
time-based vesting conditions on your termination date shall immediately vest
and be settled within ten (10) business days thereafter; and (iv) all awards of
RSUs and other equity awards that remain subject to performance-based vesting
conditions on your termination date shall vest if and to the extent the
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met following the end of the applicable
performance period, and shall be settled within ten (10) business days
thereafter. Notwithstanding the foregoing if you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination due to Permanent Disability and
any portion of your RSUs or other equity awards that would otherwise be settled
during the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall instead be settled on the Permissible Payment Date; provided, further,
that to the extent any RSU awards and other equity awards other than stock
options and stock appreciation rights (or portions thereof) granted prior to the
Effective Date constitute “deferred compensation” within the meaning of Code
Section 409A, then, subject to the requirement that settlement of such awards be
delayed until the Permissible Payment Date), such awards shall immediately vest
but settlement of such awards shall occur in accordance with the established
vesting and settlement schedule for such awards as though their vesting were not
accelerated pursuant to this paragraph 7(e)(iv).
(f)    Renewal Notice / Non-Renewal.
(i)    CBS shall notify you six (6) months prior to the expiration of the Term
in writing if it intends to continue your employment beyond the expiration of
the Term. If you are notified that CBS does intend to continue your employment,
then you agree that you shall negotiate exclusively with CBS for the first 90
days following such notification. Nothing contained herein shall obligate CBS to
provide an increase to your compensation hereunder upon such renewal.
(ii)    If you remain employed on the Expiration Date, but have not entered into
a new written contractual relationship with CBS (or any of CBS’s subsidiaries),
and CBS advises you on or before the Expiration Date that it does not wish to
continue your employment on an “at will” basis beyond





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 25






expiration of the Term, your employment shall automatically terminate on the day
next following the Expiration Date, and, except as set forth in paragraph
7(k)(v) of this Agreement, you shall be eligible to receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(j) hereunder, the severance payments due under paragraphs
7(b)(ii)(A), (B) and (C).
(iii)    If you remain in the employ of CBS beyond the end of the Term but have
not entered into a new written contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS in its sole discretion may at the time
establish; provided, that either party, during such period, may terminate your
“at will” employment at any time, provided that:
(A)    if CBS terminates your employment during the eighteen (18) month period
following the Expiration Date without Cause (as that term is defined in
paragraph 7(a)(i)), then, except as set forth in paragraph 7(k)(v) of the
Agreement, you shall be eligible to receive, less applicable withholding taxes,
(x) the Accrued Obligations, payable within thirty (30) days following your
termination date, and (y), subject to your compliance with paragraph 7(j)
hereunder, the severance payments due under paragraphs 7(b)(ii)(A), (B) and (C);
and
(B)    if CBS terminates your employment beyond the eighteen (18) month period
following the Expiration Date as an “at will” employee without Cause (as that
term is defined in paragraph 7(a)(i)), then, except as set forth in paragraph
7(k)(v) of the Agreement, you shall become eligible to receive severance under
the then current CBS severance policy applicable to executives at your level,
subject to the terms of such severance policy (including your execution of a
release in favor of CBS pursuant to such policy to the extent required).
(iv)    Nothing in this paragraph 7(f) shall (x) create a right to continued
employment with CBS or be interpreted as forming an employment contract with
CBS, or interfere with the ability of CBS to terminate your employment or (y)
obligate you to continue your employment with CBS.
(v)    You shall be required to mitigate the amount of any payment provided for
in paragraph 7(f) by seeking other employment, and the amount of such payments
shall be reduced by any compensation earned by you from any source other than as
a result of your self-employment, including, without limitation, salary, sign-on
or annual bonus compensation, consulting fees, and commission payments;
provided, however, that mitigation shall not be





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 26






required, and no reduction for other compensation shall be made, for earnings
for services provided during the first twelve (12) months after the termination
of your employment. You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment. The payments
provided for in paragraph 7(f) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(f) of this Agreement).
(g)    Retirement.


(i)    Notwithstanding any provision herein to the contrary, if (A) you remain
employed with CBS or one of its subsidiaries through the Expiration Date, and
(B) your employment with CBS or any of its subsidiaries either (x) is terminated
by you or by CBS effective as of the calendar day next following the Expiration
Date or (y) continues beyond the Expiration Date on an “at will” basis but is
subsequently terminated by you or by CBS, in either case for reasons other than
for Cause (but including death or Disability as defined in this Agreement)
(“Retirement”), any then outstanding and unvested equity or equity-based awards
(“Outstanding Awards”) shall continue vesting in accordance with their
established vesting schedule through the third anniversary of your termination
date (the “Extended Vesting Period”) so long as you comply with the obligations
set forth in paragraphs 6(a) and 6(b) during the Extended Vesting Period;
provided, however, that vesting of Outstanding Awards shall be accelerated
(rather than continued) to the extent necessary to comply with the requirements
of Code Section 409A, unless compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any Outstanding
Award under Code Section 162(m), in which case such Outstanding Award shall vest
if and when the Committee certifies that the performance goal relating to such
award has been met. Outstanding Awards in the form of stock options and stock
appreciation rights (“Outstanding Stock Rights”), once vested, shall remain
exercisable until their expiration date. The exercisability of stock options and
stock appreciation rights that are outstanding and vested on the date of your
Retirement shall be governed by the terms and conditions otherwise applicable to
those grants.
(ii)    If you breach the obligations set forth in paragraph 6(a) or 6(b) at any
time during the Extended Vesting Period (which for the avoidance of doubt shall
apply to the Extended Vesting Period), CBS may (A) immediately cancel any
Outstanding Stock Rights that remain outstanding (whether or not vested), (B)
immediately cancel any Outstanding Awards other than Outstanding





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 27






Stock Rights that remain unvested and (C) recover from you any shares of CBS
Class B Common Stock, par value $0.001 per share, or other securities delivered
upon exercise of any Outstanding Stock Rights or settlement of any other
Outstanding Awards (the “Shares”), or, to the extent any such Shares are sold,
any proceeds realized on the sale of the Shares, and the cash payment of related
accrued dividends.
(iii)    In the event of your death during the Extended Vesting Period, any
Outstanding Awards that remain unvested as of the date of your death shall
continue to vest in accordance with their established vesting schedules for the
remainder of the Extended Vesting Period, and your designated beneficiary (or,
if no beneficiary has been designated, your estate) shall be permitted to
exercise any Outstanding Stock Rights that have vested and remain outstanding
until their expiration date.
(h)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(h) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.
(i)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(C),
7(c)(ii)(C), 7(f)(ii), 7(f)(iii)(A), or 7(k)(ii)(C), as applicable, with respect
to medical and dental benefits), participation in all CBS benefit plans and
programs (including, without limitation, vacation accrual, all retirement and
related excess plans and LTD) will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs, and subject to any vested rights you may have under the terms of such
plans or programs. The foregoing shall not apply to the LTIP and, after the
termination of your employment, your rights under the LTIP shall be governed by
the terms of the LTIP award agreements, certificates, the applicable LTIP
plan(s) and this Agreement.
(j)    Release; Compliance with Paragraph 6.





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 28






(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or 7(k)(ii), or vesting of
Outstanding Awards during the Extended Vesting Period under paragraph 7(g), as
applicable, within sixty (60) days following your termination of employment, (x)
you shall have executed and delivered to CBS a general release in a form
satisfactory to CBS and (y) such general release shall have become effective and
irrevocable in its entirety (such date, the “Release Effective Date”); provided,
however, that if, at the time any cash severance payments are scheduled to be
paid to you pursuant to paragraph 7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or
7(k)(ii), or any Outstanding Awards are scheduled to vest pursuant to paragraph
7(g), as applicable, you have not executed a general release that has become
effective and irrevocable in its entirety, then any such cash severance payments
shall be held and accumulated without interest, and shall be paid to you on the
first Regular Payroll Date following the Release Effective Date and the vesting
of any Outstanding Awards shall be suspended until the Release Effective Date.
Your failure or refusal to sign and deliver the release or your revocation of an
executed and delivered release in accordance with applicable laws, whether
intentionally or unintentionally, will result in the forfeiture of the payments
and benefits under paragraph 7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or
7(k)(ii), or vesting of Outstanding Awards under paragraph 7(g), as applicable.
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January 1st of the calendar year following the calendar year in
which your termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii), 7(f)(ii),
7(f)(iii)(A) and 7(k)(ii), and the continued vesting of Outstanding Awards
described in paragraph 7(g), as applicable, shall immediately cease, and CBS
shall have no further obligations to you with respect thereto, in the event that
you materially breach any provision of paragraph 6 hereof.
(k)    Payments in Connection with Certain Corporate Events.
(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:
(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 29






more than fifty percent (50%) of the general voting power of the entity
resulting from such transaction (the “Combined Company”) in substantially the
same proportions as their beneficial ownership of such CBS stock immediately
prior to the transaction (excluding any general voting power of the Combined
Company that such beneficial owners directly or indirectly received as a result
of their beneficial ownership of the other entity involved in the transaction),
(II) no person or group directly or indirectly beneficially owns stock
representing more than twenty percent (20%) of the general voting power of the
Combined Company and (III) a majority of the independent directors of the
Combined Company and a majority of the directors of the Combined Company, in
each case, consist of individuals who were Original Independent Directors (as
defined in clause (D) below) immediately prior to such transaction; or
(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or
(C)    at any time after January 1, 2011, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) stock representing more than twenty
percent (20%) of the general voting power of CBS at a time when the person who,
on January 1, 2011, is the ultimate beneficial owner (within the meaning of Rule
13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting Beneficial Owner”) of
a majority of the general voting power of CBS no longer is the Ultimate Voting
Beneficial Owner of a majority thereof; or
(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of January 1, 2011,
constitute the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 30






Independent Director (or such successor) not to stand for re-election.
(ii)    Termination Payments. In the event that (x) CBS terminates your
employment without Cause (as defined in paragraph 7(a)(i)), whether during or
after the Term; (y) you resign your employment with Good Reason (as defined in
paragraph 7(c)(i)), whether during or after the Term; or (z) your employment
ceases under circumstances described in paragraph 7(f)(ii) or 7(f)(iii), in each
case during the twenty-four (24) month period following the date of a Corporate
Event, you shall thereafter receive, less applicable withholding taxes, the
Accrued Obligations, payable within thirty (30) days following your termination
date, and subject to your compliance with paragraph 7(j) hereunder, the
following payments and benefits:
(A)    Pro-Rata Bonus: a Bonus for the calendar year in which your employment is
terminated, such Bonus to be determined based on actual performance and
consistent with senior executives who remain employed with CBS, and then
prorated based on the number of calendar days of such year elapsed through the
date your employment is terminated (the “Pro-Rata Bonus”), payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year;
(B)    Enhanced Severance Amount: an amount equal to three (3) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the average of your actual annual Bonus awards for the three
years immediately preceding the year in which your employment is terminated (the
“Enhanced Severance Amount”). To the extent the Enhanced Severance Amount
exceeds the sum of (x) the amount determined pursuant to paragraph 7(b)(ii)(A)
or 7(c)(ii)(A), as applicable, and (y) the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such excess portion shall
be paid in a lump sum within thirty (30) days following your termination date.
The remaining portion of the Enhanced Severance Amount that is equal to the
amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(A) and 7(c)(ii)(A), as applicable; and the remaining portion of the
Enhanced Severance Amount that is equal to the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid in





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 31






accordance with the schedule described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B),
as applicable; provided, however, that to the extent such remaining portions of
the Enhanced Severance Amount do not constitute “deferred compensation” within
the meaning of Code Section 409A, such portions shall also be paid in a lump sum
within thirty (30) days following your termination date, with any remainder to
be paid in accordance with the schedule described in paragraph 7(b)(ii)(A) or
7(b)(ii)(B), as applicable; provided, further, that if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
the Enhanced Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Enhanced Severance Amount shall be paid to
you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date. Each payment
pursuant to this paragraph 7(k)(ii)(B) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A;
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;
(D)    Life Insurance: life insurance coverage for thirty-





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 32






six (36) months under CBS’s policy in effect on the date of termination in the
amount then furnished to CBS employees at no cost (the amount of which coverage
will be reduced to the amount of life insurance coverage furnished to you at no
cost by a third party employer);
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(j) above),
and will continue to be exercisable until their expiration date;
(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until their expiration date; and
(III)    With respect to all awards of RSUs and other equity awards (or portions
thereof) that have not vested on the date your employment is terminated, such
awards shall accelerate and vest immediately on the Release Effective Date and
be settled within ten (10) business days thereafter; provided, however, that
with respect to any RSU and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such RSU or
other equity award under Code Section 162(m), such award shall vest if and to
the extent the Committee certifies that the performance goal relating to such
award has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to any RSU and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any award, such award shall immediately vest (with an assumption that the
performance goal was achieved at target level, if and to the extent applicable)
on the Release Effective Date and be settled





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 33






within ten (10) business days thereafter; provided, further, that to the extent
any RSU awards and other equity awards other than stock options and stock
appreciation rights (or portions thereof) granted prior to the Effective Date
constitute “deferred compensation” within the meaning of Code Section 409A,
then, subject to the requirement that settlement of such awards be delayed until
the Permissible Payment Date, such awards shall immediately vest on the Release
Effective Date, but settlement of such awards shall occur in accordance with the
established vesting and settlement schedule for such awards as though their
vesting were not accelerated pursuant to this clause (E)(III).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your RSU and
other equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date; and
(F)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement firm by the end of the calendar year following the
calendar year in which the outplacement services are provided.
(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(k)(ii) by seeking other employment. The
payments provided for in paragraph 7(k)(ii) are in lieu of any other severance
or income continuation or protection in this Agreement or in any CBS plan,
program or agreement that may now or hereafter exist.
(iv)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(k)(ii)(A), (B), (C) or (E) that would have been paid to you had you
continued to live, all such amounts and benefits shall be paid, less applicable
deductions and withholding taxes, to your beneficiary (or, if no beneficiary has
been designated, your estate) in accordance with the





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 34






applicable payment schedule.
(v)    Survival of Provisions. The provisions of this paragraph 7(k) (and any
other provision in this Agreement which relates to or is necessary for the
enforcement of the parties’ rights under this paragraph 7(k)) shall survive the
expiration of the Term of this Agreement. For avoidance of doubt, the provisions
of paragraphs 6(a) and 6(c) shall apply so long as any payments are due to you
pursuant to this paragraph 7(k), even if your termination date occurs following
expiration of the Term of this Agreement.
8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.
9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.
10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Executive Vice
President, General Counsel, CBS. Any notice given by registered mail shall be
deemed to have been given three days following such mailing.
11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any affiliated company of or any successor in interest to CBS.
12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in New York, and your employment duties are primarily
performed in New York. Accordingly, you agree that this Agreement and all
matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.
13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 35






portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
14.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
15.    Entire Understanding; Supersedes Prior Agreements. This Agreement
contains the entire understanding of the parties hereto as of the time on the
Effective Date that the Agreement is signed by both parties relating to the
subject matter contained in this Agreement, and can be changed only by a writing
signed by both parties. This Agreement supersedes all prior agreements relating
to your employment by CBS or any of CBS’s affiliated companies relating to the
subject matter herein, including, without limitation, your prior employment
agreement with CBS dated as of June 7, 2013 and subsequently amended as of
February 6, 2015 (the “Prior Agreement”); provided, however, that no provision
in this Agreement shall be construed to adversely affect any of your rights
accrued under the Prior Agreement.
16.    Payment of Deferred Compensation – Section 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 16 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.
(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of CBS
covered by this Agreement shall not be subject to liquidation or exchange for
cash or another benefit.
17.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 36






agree that such disagreement or dispute shall be submitted to binding
arbitration before the American Arbitration Association (the “AAA”), and that a
neutral arbitrator will be selected in a manner consistent with its Employment
Arbitration Rules and Mediation Procedures (the “Rules”). Such arbitration shall
be confidential and private and conducted in accordance with the Rules. Any such
arbitration proceeding shall take place in New York City before a single
arbitrator (rather than a panel of arbitrators). The parties agree that the
arbitrator shall have no authority to award any punitive or exemplary damages
and waive, to the full extent permitted by law, any right to recover such
damages in such arbitration. Each party shall bear its respective costs
(including attorney’s fees, and there shall be no award of attorney’s fees),
provided that if you are the prevailing party (as determined by the arbitrator
in his or her sole discretion) in a dispute concerning the enforcement of the
provisions of this Agreement in relation to paragraph 7(k), you shall be
entitled to recover all of your costs (including attorney’s fees) reasonably
incurred in connection with such dispute. Following the arbitrator’s issuance of
a final non-appealable award setting forth that you are the prevailing party,
CBS shall reimburse you for such costs within thirty (30) days following its
receipt of reasonable written evidence substantiating such costs, provided that
in no event will payment be made to you later than the last day of the calendar
year next following the calendar year in which the award is issued. If there is
a dispute regarding the reasonableness of the costs you incur, the same
arbitrator shall determine, in his or her sole discretion, the costs that shall
be reimbursed to you by CBS. Judgment upon the final award(s) rendered by such
arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.
18.    Limitation on Payments.


(a)     In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this paragraph 18, would be subject to the excise tax imposed
by Section 4999 of the Code, then your payments and benefits under this
Agreement or other payments or benefits (the “280G Amounts”) will be either:
(i)     delivered in full; or


(ii)     delivered as to such lesser extent that would result in no portion of
the 280G Amounts being subject to the excise tax under Section 4999 of the Code;





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 37






whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you on an after-tax basis of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999 of the Code.
(b)     In the event that a reduction of 280G Amounts is made in accordance with
this paragraph 18, the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G of the Code, in
the following order:
(i)         reduction of the accelerated vesting of any stock options for which
the exercise price exceeds the then current fair market value;


(ii)        reduction of cash payments in reverse chronological order (i.e., the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);


(iii)       cancellation of equity awards other than those described in clause
(i) above that were granted “contingent on a change in ownership or control”
within the meaning of Code Section 280G, in the reverse order of date of grant
of the awards (i.e., the most recently granted equity awards will be cancelled
first);


(iv)       reduction of the accelerated vesting of equity awards other than
those described in clause (i) above in the reverse order of date of grant of the
awards (i.e., the vesting of the most recently granted equity awards will be
cancelled first); and


(v)        reduction of employee benefits in reverse chronological order (i.e.,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).


In no event will you have any discretion with respect to the ordering of payment
reductions.
(c)     Unless you and CBS otherwise agree in writing, any determination
required under this paragraph 18 will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by CBS, whose





--------------------------------------------------------------------------------

Anthony G. Ambrosio
as of September 29, 2016
Page 38






determination will be conclusive and binding upon you and CBS for all purposes.
For purposes of making the calculations required by this paragraph 18, the Firm
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. CBS and you will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this paragraph 18. CBS will bear all costs
for payment of the Firm’s services in connection with any calculations
contemplated by this paragraph 18.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.


[signature page to follow]







--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Leslie Moonves
 
 
 
 
Name:
Leslie Moonves
 
 
 
 
Title:
Chairman of the Board, President and
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Anthony G. Ambrosio
 
 
 
 
Anthony G. Ambrosio
 
 
 
 
 
 
 
 
 
 
Dated: 5 October 2016
 
 
 
 














